DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Response to Arguments
Applicant’s arguments, see pages 6-7, filed on 2/5/21, with respect to 112 rejections have been fully considered and are persuasive.  The rejection of claims 103, 105, 109, 111-117, 138-142, 149 and 151 has been withdrawn because of the cancellation of claims 103, 105, 109, 111-117, 138-142, and 149 and the amendment to claim 151. 
Applicant’s arguments, see page 7, filed on 2/5/21, with respect to double patenting rejection have been fully considered and are persuasive.  The rejection of the remaining pending claims 102, 143-146, 151, 152, and 154-160 has been withdrawn because the claims from US Patent No. 9,976,143 are directed towards treatment and TSC1 not TSC2 as the target protein. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	

	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635